DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020 has been considered by the examiner and made of record (noted attached copy of form PTO-1449). It is noted that the foreign patents have been considered to the best of the ability of the examiner without benefit of translation.
Claim Objections
Applicant amended claims 19 to overcome the objection filed on 8/05/2020. The amendments overcome the objection. Therefore, the objection has been withdrawn.  
Response to Amendment
The amendment filed on 12/07/2020 has been entered. The applicant has amended the claims 14, 16, 19, 21 and 25, and cancelled claims 22, 23 and 26. Independent claim 25 has been amended to depend on claim 14. Claims 14-21 and 24-25 are pending.
Response to Arguments
Applicant’s amended claim 14 by adding “laminated glass pane comprising: a transparent first and a transparent second glass layers”; “at least partially transparent hologram and wherein a view of the at least partially transparent hologram appears upon transmissive illumination by ambient light in relation to the viewer”, and argued the prior art does not disclose, teach or suggest an at least partially transparent hologram, 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 14-21 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Schmalbuch (WO 2013/091961) in view of Felske et al (US 5,144,459) and further in view of Walters (5,742,411).

Regarding claim 14, Schmalbuch teaches a laminated glass pane (Fig. 1 and 3, composite panel 11, abstract) having a sensor assembly (conductive structure/antenna conductor 4, 5; see List of Reference Signs of attached translated copy), the laminated glass pane comprising: 
a transparent first glass layer (Fig. 3, outer panel 1, abstract; “The outer pane and/or the inner pane preferably contain prestressed, partially prestressed or non-prestressed glass,… clear plastics”, (page 9 of translated copy); and 
a transparent second glass layer (Fig. 3, inner panel 2, abstract, “The outer pane and/or the inner pane preferably contain prestressed, partially prestressed or non-prestressed glass,… clear plastics”, (page 9 of translated copy), 
wherein the first glass layer (outer panel 1) and the second glass layer (inner panel 2) are joined by a combination film (Fig. 1, intermediate layer 3, abstract), 

wherein an element is arranged at a location of the sensor assembly (element 4, 5, 6 are arranged at a location in between panel 1 and 2, Fig. 3), 
the element becoming visible to a user upon illumination of the element (“The position of the button can in principle also be characterized by light phenomena, for example light coupled into the glazing via the side edge, which is scattered at a light deflecting means in the region of the button, by light projected onto the composite pane or by the emission of luminescent substances embedded in the composite pane Pigments, which are excited for example by a laser or UV radiation source for luminescence”, page 5, 3rd paragraph),
Schmalbuch doesn’t explicitly teach an at least partially transparent hologram is arranged at a location of the sensor assembly, the hologram becoming visible to a user upon illumination and wherein the hologram is arranged between the first glass layer and the second glass layer, 
wherein a view of the at least partially transparent hologram appears upon transmissive illumination by ambient light in relation to the viewer.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the device of Schmalbuch to arrange a reflection hologram at a location of the sensor assembly as taught by Felske for the predictable result of showing an optical information or signals visible to the driver of the vehicle, as Felske in col. 2, lines 22-25.
Schmalbuch in view of Felske doesn’t teach a view of the at least partially transparent hologram appears upon transmissive illumination by ambient light in relation to the viewer.

It would have been obvious to one of ordinary skill in the art at the time the application was filed to modify the hologram of Schmalbuch to at least partially transparent hologram appears upon transmissive illumination by ambient light in relation to the viewer as taught by Walters for the predictable result of revealing to the observer the holographic image (“for approximately 60% of the ambient light is reflected back to the observer by the lightly metallized layer, revealing to the observer the holographic image”, [Walters in col. 2, lines 54-59]).
Regarding Claim 15, the laminated glass pane according to claim 14 is rejected (see above).
Schmalbuch in view of Felske and Walters teaches the laminated glass pane according to claim 14. Schmalbuch further teaches the laminated glass pane according to claim 14, wherein the sensor assembly has a capacitive sensor or an optical sensor (“It is also known that buttons can be integrated into a glazing, for example as capacitive buttons.”, [page 2], “Buttons according to the invention are not limited to capacitive buttons. The button may also include inductive, thermal or any other sensor functions”, [page 4, paragraph 6]).
Regarding Claim 16, the laminated glass pane according to claim 14 is rejected (see above).
Schmalbuch in view of Felske and Walters teaches the laminated glass pane according to claim 14. Schmalbuch further teaches the laminated glass pane according to claim 14, wherein the at least partially transparent hologram is applied on the combination film (“structure (5) that forms a button (6)”, [abstract], Fig. 3 shows structure 5 is on the combination film, i.e. intermediate layer 3).
Regarding Claim 17, the laminated glass pane according to claim 14 is rejected (see above).
Schmalbuch in view of Felske and Walters teaches the laminated glass pane according to claim 14. Schmalbuch further teaches the laminated glass pane according to claim 14, wherein the combination film comprises one or more material selected from the group consisting of polybutylene terephthalate, polycarbonate, polyethylene terephthalate and polyethylene naphthalate, polyvinyl chloride, polyvinyl fluoride, polyvinyl butyral, ethylene vinyl acetate, polyacrylate, polymethyl methacrylate, polyurethane, and/or copolymers, or mixtures thereof (“conductive coating is thus embedded in the thermoplastic intermediate layer, which is formed by the carrier film and the two thermoplastic films, and is advantageously protected against damage or corrosion. The carrier film preferably comprises at least one polyester and / or a polyimide, particularly preferably a thermoplastic polyester, for example polyethylene naphthalate (PEN) or polyethylene terephthalate (PET)”, [page 6, and paragraph 2]).
Regarding Claim 18, the laminated glass pane according to claim 14 is rejected (see above).

Regarding Claim 19, the laminated glass pane according to claim 14 is rejected (see above).
Schmalbuch in view of Felske and Walters teaches the laminated glass pane according to claim 14. Schmalbuch further teaches the laminated glass pane according to claim 14, wherein the sensor assembly comprises a planar, transparent, electrically conductive layer, wherein the planar, transparent, electrically conoductive layer is delimited by plurality of insulating separating lines (“The wires can be equipped with an electrically insulating coating”, [page 6, para. 1]).
Regarding Claim 20, the laminated glass pane according to claim 14 is rejected (see above).
Schmalbuch in view of Felske and Walters teaches the laminated glass pane according to claim 14. Felske further teaches the laminated glass pane according to claim 14, wherein parts of the sensor assembly and the at least partially transparent hologram are arranged on a common section of the combination film or a carrier within the laminated glass pane (“the reflecting arrangement (6) is a hologram with the characteristic of a mirror”, [abstract], Fig. 2 “reflection hologram 6 is disposed between two thermoplastic, adhesive layers 14, 15 which connect two silicate glass panes 16, 17 into a laminated safety glass pane”, [col. 4, lines 56-59]).
Regarding Claim 21, the laminated glass pane according to claim 14 is rejected (see above).
Schmalbuch in view of Felske and Walters teaches the laminated glass pane according to claim 14. Felske teaches the laminated glass pane according to claim 14, wherein a further view of the at least partially transparent hologram appears upon reflective illumination in relation to the user (“the rays R' reflected from the surface of the glass do not reach the eye (8) of the observer, whereas the rays R reflected from the holographic mirror do.”, [abstract], see Fig. 1 and 4).
Regarding Claim 24, the laminated glass pane according to claim 14 is rejected (see above).
Schmalbuch in view of Felske and Walters teaches the laminated glass pane according to claim 14. Schmalbuch further teaches a method of using of a laminated glass pane, comprising: 
providing a laminated glass pane according to claim 14; and using the laminated glass pane in vehicles or buildings as an information display (“The composite pane preferably has a surface common in vehicle construction for windshields, side windows, roof windows or rear windows of motor vehicles”, [page 7, 5th paragraph], and Felske teaches “A windshield (1) for motor vehicles provided with a reflecting arrangement (6)”, [abstract]). 
Regarding Claim 25, the laminated glass pane according to claim 14 is rejected (see above).
Schmalbuch in view of Felske and Walters teaches the laminated glass pane according to claim 14. Felske further teaches a method for producing a laminated glass pane (FIG. 
obtaining a at least partially transparent hologram (Schmalbuch and Felske teaches partially transparent hologram, see claim 14); and introducing the partially transparent hologram on a combination film of a laminated glass pane (“in FIG. 2, the layer containing the reflection hologram 6 is disposed between two thermoplastic, adhesive layers 14, 15 which connect two silicate glass panes 16, 17 into a laminated safety glass pane”, [col. 4, lines 56-59]); and 
completing the laminated glass pane (“FIG. 2 shows a cross-section of a windshield according to the invention made of a laminated safety glass with a reflection hologram disposed between the two glass panes of the laminated glass pane”, [col. 3, lines 45-48]), wherein introducing the at least partially transparent hologram is selected from laminating or gluing the at least partially transparent hologram on the combination film (“hologram 6 is disposed between two thermoplastic, adhesive layers 14, 15”, [col. 4, lines 56-59]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(1) 	Robert (US 3,578,845),
(2)	Wreede (US 5,519,516),
(3)  	Boote et al. (US 2010/0179725),
(4)	Mallik (US 4,921,319),

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHMAN ABDUR whose telephone number is (571)270-0438.  The examiner can normally be reached on 8:30 am to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/R.A/Examiner, Art Unit 2872   

/STEPHONE B ALLEN/Supervisory Patent Examiner, Art Unit 2872